Citation Nr: 0521546	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  03-18 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbar spine 
condition.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to December 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, that denied the veteran's application to reopen a 
previously denied claim of service connection for a lumbar 
spine condition.  In August 2004, the veteran testified 
before the Board at a travel board hearing that was held at 
the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on his part.


REMAND

It appears, in this case, that VA has not fully satisfied its 
duty to assist the veteran in obtaining evidence necessary to 
reopen his previously denied claim for service connection for 
a lumbar spine condition.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).  

In August 2004, the veteran testified that he began receiving 
disability benefits in 1963 after he was forced to resign 
from his job at New York University Hospital due to back 
pain.  As there are no medical records regarding such 
disability benefits or administrative decisions in the claims 
folder, it is unclear whether the veteran is receiving 
disability benefits from the Social Security Administration 
or from a private organization.  An attempt to obtain these 
records must be made.  See 38 U.S.C.A. § 5103A(b)(1)(2); 
38 C.F.R. § 3.159(c); (e)(1); Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Martin v. Brown, 4 Vet. App. 136 (1993).

The Board notes that this case has not been reopened.  
Rather, the above-mentioned records must be obtained in order 
to determine whether new and material evidence has been 
received to reopen the case.  Accordingly, this case will be 
REMANDED for the following actions:

1.  Request that the veteran provide a 
detailed description of the type of 
disability benefits he is receiving and 
from which organization he receives 
them.  If the veteran indicates that he 
is receiving disability benefits from a 
private organization, request the 
associated records from such 
organization.  If the veteran indicates 
that he is receiving disability 
benefits from the Social Security 
Administration, contact the Social 
Security Administration and request 
that agency to provide a copy of the 
administration decision granting the 
veteran disability benefits as well as 
the medical treatment records upon 
which the decision is based.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate whether new and 
material evidence has been submitted to 
reopen the claim for service connection 
for a lumbar spine disability.  If 
further action remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow the 
appellant an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for 
the purpose of appellate disposition, 
if in order.  The Board intimates no 
opinion as to the ultimate outcome of 
this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


